Case 4:19-cv-00816-ALM-CAN Document 1 Filed 11/11/19 Page 1 of 14 PageID #: 1




                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

                                                    §
   Craig Cunningham,                                § CASE NO. 4:19-cv-00816
      Plaintiff,                                    §
                                                    §
           v.                                       § CLASS ACTION
                                                    §
   TK Supplements, Inc.,                            § JURY TRIAL DEMANDED
                                                    §
      Defendant                                     §
                                                    §



                                CLASS ACTION COMPLAINT

           1.     Plaintiff Craig Cunningham (“Plaintiff”) brings this action to enforce the

   consumer-privacy provisions of the Telephone Consumer Protection Act, 47 U.S.C. § 227

   (“TCPA”), a federal statute enacted in 1991 in response to widespread public outrage about

   the proliferation of intrusive, nuisance telemarketing practices. See Mims v. Arrow Fin.

   Servs., LLC, 132 S. Ct. 740, 745 (2012).

           2.     TK Supplements, Inc. (“TK” or “Defendant”) sent automated text message

   calls to cellular telephone numbers, including the Plaintiff, which is prohibited by the

   TCPA.

           3.     Furthermore, in violation of 47 U.S.C. § 227(c), through the regulation

   codified at 47 C.F.R. § 64.1200(c) and pertaining to the National Do-Not-Call Registry,

   Defendant has placed telephone solicitations to Plaintiff and putative class members whose

   numbers were on the National Do-Not-Call Registry at the time of the calls.

           4.     The Plaintiff never consented to receive the calls, which were placed to him

   for telemarketing purposes. Because telemarketing campaigns generally place calls to




                                            Page 1 of 14
Case 4:19-cv-00816-ALM-CAN Document 1 Filed 11/11/19 Page 2 of 14 PageID #: 2




   hundreds of thousands or even millions of potential customers en masse, the Plaintiff brings

   this action on behalf of a proposed nationwide class of other persons who received illegal

   telemarketing calls from or on behalf of Defendant.

           5.      A class action is the best means of obtaining redress for the Defendant’s wide

   scale illegal telemarketing and is consistent both with the private right of action afforded by

   the TCPA and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil

   Procedure.

                                              PARTIES

           6.      Plaintiff Craig Cunningham is a Texas resident residing in Plano, Collin

   County, Texas.

           7.      Defendant TK Supplements, Inc. is a Delaware corporation with its principal

   place of business in Pennsylvania. The Defendant engages in telemarketing into this

   District, as it did with the Plaintiff.

                                    JURISDICTION AND VENUE

           8.      The Court has federal question subject matter jurisdiction over these TCPA

   claims. Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).

           9.      This Court has specific personal jurisdiction over the defendant because the

   calls at issue were made into this District.

           10.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part

   of the events or omissions giving rise to the claim occurred in this District, as the

   telemarketing call to the Plaintiff was placed into this District.




                                             Page 2 of 14
Case 4:19-cv-00816-ALM-CAN Document 1 Filed 11/11/19 Page 3 of 14 PageID #: 3




                   THE TELEPHONE CONSUMER PROTECTION ACT

           11.     The TCPA was passed in 1991 to help prevent unwanted telephone calls and

   solicitations, provide power to consumers to prevent unwanted solicitations, and rein in

   unrestricted telemarketing. See 47 U.S.C. § 227, et seq.

           12.     Relevantly, the TCPA provides private rights of action for three types of

   telemarketing-related conduct.

           13.     First, Section 227(b) of the TCPA prohibits initiating a telemarketing call

   using an automatic telephone dialing system without the prior express written consent of the

   called party.

           14.     “Prior express written consent” requires a signed writing that clearly

   authorizes the seller to deliver to the person called advertisements or telemarketing

   messages using an automatic telephone dialing system or an artificial or prerecorded voice.

   47 C.F.R. § 64.1200(f)(8).

           15.     This written agreement must clearly and conspicuously disclose that the calls

   would be made using an automatic telephone dialing system or an artificial or prerecorded

   voice, and that the person is not required to sign the agreement as a condition of purchasing

   any property, goods, or services. Id. at (f)(i)(A-B).

           16.     A violation of Section 227(b) carries statutory damages of $500 to $1,500 per

   call.

           17.     Second, Section 227(c) of the TCPA requires the FCC to “initiate a

   rulemaking proceeding concerning the need to protect residential telephone subscribers’

   privacy rights to avoid receiving telephone solicitations to which they object.” 47 U.S.C. §

   227(c)(1).




                                             Page 3 of 14
Case 4:19-cv-00816-ALM-CAN Document 1 Filed 11/11/19 Page 4 of 14 PageID #: 4




           18.     In this rulemaking proceeding, the FCC was instructed to “compare and

   evaluate alternative methods and procedures (including the use of … company-specific ‘do

   not call systems …)” and “develop proposed regulations to implement the methods and

   procedures that the Commission determines are most effective and efficient to accomplish

   purposes of this section.” Id. at (c)(1)(A), (E).

           19.     Pursuant to this statutory mandate, the FCC issued two relevant regulations.

           20.     The first regulation to be issued under § 227(c) established company-specific

   “do not call” rules. In the Matter of Rules and Regulations Implementing the Telephone

   Consumer Protection Act of 1991, 7 F.C.C. Rcd. 8752 (Oct. 16, 1992) (“TCPA

   Implementation Order”).

           21.     The second regulation passed under Section 227(c) established a national “do

   not call” database. In the Matter of Rules and Regulations Implementing the Telephone

   Consumer Protection Act of 1991, 18 F.C.C. Rcd. 14014 (“DNC Order”).

           22.     This regulation is presently codified at 47 CFR 64.1200(c)(1-2).

           23.     Specifically, a company may not initiate any “telephone solicitation” to a

   telephone subscriber “who has registered his or her telephone number on the national do-

   not-call registry of persons who do not wish to receive telephone solicitations that is

   maintained by the Federal Government.” 47 CFR 64.1200(c)(2).

           24.     Though some of these requirements mention “residential” telephones, they

   were all extended to cover calls to cellular telephones as well as residential telephones. 47

   CFR § 64.1200(e).

           25.     Under the TCPA, a text message is a call. Satterfield v. Simon & Schuster,

   Inc., 569 F.3d 946, 951 – 52 (9th Cir. 2009).




                                             Page 4 of 14
Case 4:19-cv-00816-ALM-CAN Document 1 Filed 11/11/19 Page 5 of 14 PageID #: 5




          26.    “Robocalls and telemarketing calls are currently the number one source of

   consumer complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls (July 22, 2016),

   https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls (statement of FCC

   chairman).

          27.    “The FTC receives more complaints about unwanted calls than all other

   complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer

   Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection

   Act of 1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016),

   https://www.ftc.gov/system/files/documents/advocacy_documents/commentstaff-ftc-bureau-

   consumer-protection-federal-communications-commission-

   rulesregulations/160616robocallscomment.pdf.

          28.    The FCC also has received an increasing number of complaints about

   unwanted calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000

   complaints in 2018. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-

   center-data (last visited November 5, 2019).

                                 FACTUAL ALLEGATIONS

          29.    Defendant is in the business of selling medical supplements.

          30.    One of Defendant’s strategies for marketing its services and generating

   business is through telemarketing.

          31.    Defendant’s strategy for generating new customers involves the use of an

   automatic telephone dialing system (“ATDS”) to solicit business.

          32.    Recipients of these calls, including Plaintiff, did not consent to receive them.




                                           Page 5 of 14
Case 4:19-cv-00816-ALM-CAN Document 1 Filed 11/11/19 Page 6 of 14 PageID #: 6




          33.     Plaintiff is, and at all times mentioned herein, a “person” as defined by

   47 U.S.C. § 153(39).

          34.     From July 1, 2019 through November 5th, 2019, the Plaintiff received

   multiple automated text messages from the Defendant.

          35.     The Defendant’s goods and services were promoted in the text messages.

          36.     All of the text messages were received on the Plaintiff’s cellular telephone,

   XXX-XXX-7262.

          37.     The Plaintiff’s cellular telephone number is registered on the National Do

   Not Call Registry.

          38.     The Plaintiff’s cellular telephone number was registered on the National Do

   Not Call Registry for more than 30 days prior to the receipt of his text messages from the

   Defendant.

          39.     Below are some of the text messages:




                                           Page 6 of 14
Case 4:19-cv-00816-ALM-CAN Document 1 Filed 11/11/19 Page 7 of 14 PageID #: 7




                                  Page 7 of 14
Case 4:19-cv-00816-ALM-CAN Document 1 Filed 11/11/19 Page 8 of 14 PageID #: 8




          40.     The Defendant employed the use of an automatic telephone dialing system;

   hardware and/or software with the capacity to store or produce cellular telephone number to

   be called, using a random or sequential number generator.

          41.     This is evident from the circumstances surrounding the text messages,

   including the text message’s commercial content, that substantively identical texts were sent

   to multiple recipients, and that they were sent from a long code, which is consistent with the

   use of an automatic telephone dialing system to send text messages.

          42.     In fact, the long code phone numbers for the texts, (213) 409-7865, (213)

   409-5397, (213) 409-7455 are not working numbers.




                                           Page 8 of 14
Case 4:19-cv-00816-ALM-CAN Document 1 Filed 11/11/19 Page 9 of 14 PageID #: 9




             43.    In other words, the Defendant’s dialing equipment was programmed to make

   the text message look like it was coming from a phone number that does not allow you to

   return a call to that number.

             44.    Plaintiff’s privacy has been violated by the above-described telemarketing

   robocalls from, or on behalf of, Defendant. The calls were an annoying, harassing nuisance.

             45.    Plaintiff and all members of the Class, defined below, have been harmed by

   the acts of Defendant because their privacy has been violated, they were annoyed and

   harassed, and, in some instances, they were charged for incoming calls. The calls occupied

   their cellular telephone lines, rendering them unavailable for legitimate communication.

                                 CLASS ACTION ALLEGATIONS

             46.    As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules of Civil

   Procedure, Plaintiff brings this action on behalf of a class of all other persons or entities

   similarly situated throughout the United States.

             47.    The classes of persons Plaintiff proposes to represent is tentatively defined

   as:

   Class 1


             All persons within the United States to whom: (a) Defendant (or an agent
             acting on behalf of Defendant), made one or more non-emergency telephone
             calls; (b) to the person’s cellular telephone number; (c) using the same or
             similar telephone system(s) used in calling Plaintiff’s cellular telephone
             number; (d) at any time in the period that begins four years before the date of
             the filing of this Complaint to trial.

   Class 2

             All persons in the United States to whom: (1) Defendant (or an agent acting
             on behalf of Defendant) made (2) two or more telemarketing calls (3)
             promoting Defendant’s products or services; (4) to a residential phone
             number that was listed on the National Do Not Call Registry for at least 30




                                              Page 9 of 14
Case 4:19-cv-00816-ALM-CAN Document 1 Filed 11/11/19 Page 10 of 14 PageID #: 10




            days before the first call; and (5) at any time in the period that begins four
            years before the date of the filing of this Complaint to trial.

            48.     Excluded from the classes are the Defendant, and any entities in which the

    Defendant has a controlling interest, the Defendant’s agents and employees, any judge to

    whom this action is assigned and any member of such judge’s staff and immediate family.

            49.     The class as defined above is identifiable through phone records and phone

    number databases.

            50.     The potential class members number at least in the thousands, since

    automated telemarketing campaigns make calls to hundreds or thousands of individual a

    day. Individual joinder of these persons is impracticable.

            51.     The Plaintiff is a member of all of the classes.

            52.     There are questions of law and fact common to Plaintiff and to the proposed

    classes, including but not limited to the following:

                    a.      Whether Defendant violated the TCPA by using automated

    telemarketing to call cellular telephones;

                    b.      Whether Defendant placed calls without obtaining the recipients’

    prior consent for the call;

                    c.      Whether the Plaintiff and the class members are entitled to statutory

    damages because of Defendant’s actions.

            53.     Plaintiff’s claims are typical of the claims of class members. Plaintiff’s

    claims, like the claims of the Class members, arise out of the same common course of

    conduct by Defendant and are based on the same legal and remedial theories.

            54.     Plaintiff is an adequate representative of the Classes because his interests do

    not conflict with the interests of the Classes, he will fairly and adequately protect the




                                             Page 10 of 14
Case 4:19-cv-00816-ALM-CAN Document 1 Filed 11/11/19 Page 11 of 14 PageID #: 11




    interests of the Classes, and he is represented by counsel skilled and experienced in class

    actions, including TCPA class actions.

              55.   Common questions of law and fact predominate over questions affecting only

    individual class members. The only individual question concerns identification of class

    members, which will be ascertainable from records maintained by Defendant and/or its

    agents.

              56.   Management of these claims is likely to present significantly fewer

    difficulties than are presented in many class claims because the calls at issue are all

    automated. Class treatment is superior to multiple individual suits or piecemeal litigation

    because it conserves judicial resources, promotes consistency and efficiency of adjudication,

    provides a forum for small claimants, and deters illegal activities. There will be no

    significant difficulty in the management of this case as a class action.

              57.   The likelihood that individual members of the classes will prosecute separate

    actions is remote due to the time and expense necessary to prosecute an individual case.

              58.   Plaintiff is not aware of any litigation concerning this controversy already

    commenced by others who meet the criteria for class membership described above.


                                          LEGAL CLAIMS

                                             Count One:
                        Violation of the TCPA’s Automated Calling provisions
                                   (On behalf of Plaintiff and Class 1)

              59.   Plaintiff incorporates the allegations from all previous paragraphs as if fully

    set forth herein.

              60.   The foregoing acts and omissions of Defendant and/or its affiliates, agents,

    and/or other persons or entities acting on Defendant’s behalf constitute numerous and




                                             Page 11 of 14
Case 4:19-cv-00816-ALM-CAN Document 1 Filed 11/11/19 Page 12 of 14 PageID #: 12




    multiple violations of the TCPA, 47 U.S.C. § 227, by making non-emergency calls to the

    cellular telephone numbers of Plaintiff and members of Class 1 using an ATDS and/or

    artificial or prerecorded voice.

            61.      As a result of Defendant’s violations of the TCPA, 47 U.S.C. § 227 (directly

    or through others acting on its behalf), Plaintiff and members of Class 1 are presumptively

    entitled to an award of $500 in damages for each and every call made to their cellular

    telephone numbers using an ATDS and/or artificial or prerecorded voice in violation of 47

    U.S.C. § 227(b)(3)(B).

            62.      Plaintiff and members of Class 1 are also entitled to and seek injunctive relief

    prohibiting Defendant (and/or its affiliates, agents, and/or other persons or entities acting on

    Defendant’s behalf) from violating the TCPA, 47 U.S.C. § 227, by making non-emergency

    calls to any cellular telephone numbers using an ATDS and/or artificial or prerecorded voice

    in the future.

            63.      Defendant’s violations were negligent and/or knowing. Accordingly, Plaintiff

    seeks for himself and each member of Class 1, increased damages, as provided by statute,

    up to $1,500.00 per violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

    227(b)(3)(C).


                                              Count Two:
                               Violation of the TCPA’s DNC provisions
                                 (On behalf of Plaintiff and Class 2)
            64.      Plaintiff incorporates the allegations from all previous paragraphs as if fully

    set forth herein.

            65.      The Defendant violated the TCPA by (a) initiating telephone solicitations to

    persons and entities whose telephone numbers were listed on the Do Not Call Registry, or




                                              Page 12 of 14
Case 4:19-cv-00816-ALM-CAN Document 1 Filed 11/11/19 Page 13 of 14 PageID #: 13




    (b) by the fact that others made those calls on its behalf. See 47 U.S.C. § 227(c); 47 C.F.R.

    § 64.1200(c)(2).

              66.    The Defendant’s violations were negligent and/or knowing.

              67.    As a result of the Defendant’s violations of the TCPA, 47 U.S.C. § 227(c)(5),

    Plaintiff and members of Class 2 are entitled of an award of up to $500 in damages for each

    call made in violation of this section. The Court may award up to $1,500 if the violation was

    found to be “willful or knowing”.

              68.    Plaintiff and members of Class 2 are also entitled to and do seek injunctive

    relief prohibiting Defendant and/or its affiliates, agents, and/or other persons or entities

    acting on Defendant’ behalf from making calls advertising their goods or services, except

    for emergency purposes, to any number on the National Do Not Call Registry.

                                             Relief Sought

              WHEREFORE, for himself and all class members, Plaintiff requests the following

    relief:


              A.     Injunctive relief prohibiting Defendant from calling telephone numbers

    advertising its goods or services, except for emergency purposes, to any number on the

    National Do Not Call Registry or to any cellular telephone numbers using an ATDS and/or

    artificial or prerecorded voice in the future.

              B.     Because of Defendant’s violations of the TCPA, Plaintiff seeks for himself

    and the other putative members of Class 1 and Class 2, $500 in damages for each violation

    or—where such regulations were willfully or knowingly violated—up to $1,500 per

    violation, pursuant to 47 U.S.C. § 227(b)(3) and (c)(5).




                                              Page 13 of 14
Case 4:19-cv-00816-ALM-CAN Document 1 Filed 11/11/19 Page 14 of 14 PageID #: 14




           C.      An order certifying this action to be a proper class action under Federal Rule

    of Civil Procedure 23, establishing any appropriate classes the Court deems appropriate,

    finding that Plaintiff is proper representatives of the Classes, and appointing the lawyers and

    law firms representing Plaintiff as counsel for the Classes;

           D.      Such other relief as the Court deems just and proper.

           Plaintiff requests a jury trial as to all claims of the complaint so triable.


    Dated: November 11, 2019                      Respectfully submitted,

                                                  /s/ Cory S. Fein
                                                  Cory S. Fein
                                                  Texas Bar No. 06879450
                                                  CORY FEIN LAW FIRM
                                                  712 Main St., #800
                                                  Houston, TX 77002
                                                  Telephone: (281) 254-7717
                                                  Facsimile: (530) 748-0601
                                                  E-mail: cory@coryfeinlaw.com
                                                  Lead Attorney

                                                  Anthony I. Paronich (Pro Hac Vice pending)
                                                  anthony@paronichlaw.com
                                                  PARONICH LAW, P.C.
                                                  350 Lincoln Street, Suite 2400
                                                  Hingham, Massachusetts 02043
                                                  Telephone: (617) 738-7080
                                                  Facsimile: (617) 830-0327

                                                  Attorneys for Plaintiff




                                            Page 14 of 14
